UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB |X| QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2007 |_| TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-108632 NARROWSTEP INC. (Exact name of small business issuer as specified in its charter) DELAWARE 33-1010941 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 202 Carnegie Center, Suite 101 Princeton, New Jersey 08540 United States (Address of principal executive offices) (609) 945-1760 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. |_| Yes |X| No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). |_| Yes |X| No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 124,944,487 shares of common stock, $0.000001 par value. PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS November 30, 2007 February 28, 2007 (Unaudited) $ $ Assets Current assets: Cash and cash equivalents 6,558,875 466,870 Accounts receivable, net of allowance for doubtful accounts 1,261,836 1,403,779 of $1,344,892 and $940,534, respectively Prepaid expenses and other current assets 458,308 332,192 Total current assets 8,279,019 2,202,841 Property and equipment, net 3,118,601 1,234,557 Software development costs, net 508,213 149,080 Restricted cash – security deposit 281,790 - Total Assets 12,187,623 3,586,478 Liabilities and Stockholders' Equity Liabilities Current liabilities: Unearned revenue 158,070 384,295 Accounts payable 675,367 960,580 Net obligations under capital leases, current 162,320 88,110 Accrued expenses and other current liabilities 901,573 977,948 Total current liabilities 1,897,330 2,410,933 Net obligations under capital leases, long-term 186,246 135,470 Other long term liabilities 6,237 - Total Liabilities 2,089,813 2,546,403 Commitments and Contingencies Stockholders' Equity Common stock, $0.000001 par value 450,000,000 shares authorized, 125 45 124,944,487issued and outstanding at November 30, 2007 and 45,348,974issued and outstanding at February 28, 2007 Additional paid-in capital 40,449,648 20,543,688 Accumulated deficit ( 30,529,123) ( 19,555,533) Accumulated other comprehensive income 177,160 51,875 Total Stockholders' Equity 10,097,810 1,040,075 Total Liabilities and Stockholders' Equity 12,187,623 3,586,478 See Notes to Condensed Consolidated Financial Statements. NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended Nine Months Ended November 30, 2007 November 30, 2006 November 30, 2007 November 30, 2006 $ Revenue Narrowcasting and other 1,735,539 1,163,968 4,294,654 3,042,461 Production services (20,828) 485,617 296,707 1,320,014 Total revenue 1,714,711 1,649,585 4,591,361 4,362,475 Costs and Expenses Operating 1,516,689 713,176 4,104,004 1,846,479 Selling, general and administrative 2,322,616 2,161,159 8,417,442 5,742,409 Research & development 716,406 270,533 2,298,454 810,683 Total operating expenses 4,555,711 3,144,868 14,819,900 8,399,571 Operating Loss (2,841,000) (1,495,283) (10,228,539) (4,037,096) Interest income (expense), net 54,674 23,005 (724,249) 108,270 Currency exchange income (loss) (4,864) (5,126) (20,803) (3,970) Net Loss (2,791,190) (1,477,404) (10,973,591) (3,932,796) Foreign currency translation adjustment 88,850 47,143 125,285 90,126 Comprehensive Loss (2,702,340) (1,430,261) (10,848,306) (3,842,670) Net Loss per Common Share - Basic and Diluted (0.02) (0.03) (0.14) (0.09) Weighted-Average Number of Shares Outstanding, Basic and Diluted 125,033,232 45,248,974 79,247,649 45,214,292 See Notes to Condensed Consolidated Financial Statements. NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended November 30, 2007 November 30, 2006 $ $ Cash Flows from Operating Activities Net loss ( 10,973,591) ( 3,932,796) Adjustments to reconcile net loss to net cash used in operating activities: Allowance for doubtful accounts 404,358 188,975 Depreciation and amortization 676,603 407,647 Stock-based compensation expense 2,165,658 968,992 Interest on short-term investment - ( 57,609) Fair value of options and warrants granted to third party suppliers 19,625 - Interest on debt issuance 853,200 - Changes in net cash attributable to changes in operating assets and liabilities: Accounts receivable ( 262,415) ( 1,154,574) Prepaid expenses and other current assets ( 126,116) ( 156,073) Unearned revenue ( 226,225) 101,575 Accounts payable, accrued expenses and other current liabilities ( 355,351) 166,188 Net Cash Used in Operating Activities ( 7,824,254) ( 3,467,675) Cash Flows from Investing Activities Purchases of property and equipment ( 2,177,084) ( 808,131) Purchases of restricted cash-security deposit ( 281,790) - Payments for software development costs ( 435,688) ( 116,406) Proceeds from short-term investments - 2,557,609 Net Cash Provided by (Used in) Investing Activities ( 2,894,562) 1,633,072 Cash Flows from Financing Activities Net proceeds from issuance of common stock 10,094,920 1,363,333 Proceeds from exercise of stock options and warrants - 6,250 Retirement of Narrowstep shares ( 177,491) - Payments on capital leases ( 71,716) ( 54,755) Net proceeds from issuance of debt instrument 6,950,130 - Net Cash Provided by Financing Activities 16,795,843 1,314,828 Net Increase (Decrease) in Cash and Cash Equivalents 6,077,027 ( 519,775) Effect of exchange rates on change in cash 14,978 42,450 Cash and cash equivalents at the beginning of period 466,870 2,232,854 Cash and Cash Equivalents at the End of the Period 6,558,875 1,755,529 Supplemental disclosure of non-cash investing activities: Property and equipment acquired under capital leases 196,702 195,426 Supplemental disclosure of non-cash financing activities: Debt converted to equity 6,950,130 - Interest on debt issuance paid out withcommon shares 853,200 - See Notes to Condensed Consolidated Financial Statements. NARROWSTEP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. PREPARATION OF INTERIM FINANCIAL STATEMENTS Basis of Presentation.Throughout this document, Narrowstep Inc. and its subsidiaries are referred to as “Narrowstep,” “we” or the “Company.” The interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) that permit reduced disclosure for interim periods. We believe that these interim condensed consolidated financial statements include all adjustments necessary to present fairly the results for the interim periods shown. The results for the interim periods are not necessarily indicative of the results of any other interim period or for the full year.The reader is referred to the audited consolidated financial statements and notes thereto for the year ended February 28, 2007 filed as part of Narrowstep Inc. and Subsidiaries (collectively, the “Company”) Form 10-KSB for such year. Principles of Consolidation.The interim condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. Our subsidiaries operate in the TV over the Internet services industry both domestically and internationally providing various services.All intercompany transactions have been eliminated in consolidation. Use of Estimates.The preparation of the interim condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from those estimates. NOTE 2.SALE OF COMMON STOCK On August 8, 2007, we closed a private financing with a number of accredited investors for the sale of common stock and warrants for a total purchase price of $10,510,000. Pursuant to the financing we sold a total of 42,040,000 shares of common stock at a purchase price of $0.25 per share. We also issued warrants to purchase an aggregate of 21,020,000 shares of common stock at an exercise price of $0.50 per share, subject to adjustment.The warrants are exercisable at any time on or prior to August 8, 2012.The warrants contain customary anti-dilution provisions in the event of any stock split, reverse stock split, reclassification or recapitalization of the Company.In addition, the exercise price and the number of shares issuable upon the exercise of the warrants are subject to adjustment on a full-ratchet basis in the event that we issue or are deemed to have issued shares of common stock at an effective purchase price of less than $0.50 per share, subject to certain exceptions.In the financing, we issued to the placement agents warrants to purchase an aggregate of 1,706,400 shares of common stock.Those warrants have the same terms as the warrants issued in the financing, except that the warrants issued to the placement agents have a cashless exercise right. NOTE 3.CONVERTIBLE NOTES PAYABLE On March 2, 2007, the Company entered into a Purchase Agreement (the “Purchase Agreement”) with a number of accredited investors (the “Investors”) for the sale of its 12% Mandatorily Convertible Notes (the “Notes”) and Warrants (the “Warrants”) for a total purchase price of $7,110,000.The Notes, which mature on March 2, 2009, bear interest at 12% per annum, payable at maturity.The Notes will mandatorily convert at a 10% discount into the securities issued by the Company in any subsequent private placement that results in gross proceeds to the Company of at least $3,000,000 or, in the event of a sale of the Company prior thereto, shares of common stock valued at a discount of 10% of the per share price to be paid in the Company sale.The Warrants are exercisable at any time on or prior to March 2, 2012 for an aggregate of 3,555,000 shares of common stock at an exercise price of $0.60 per share, subject to adjustment.The Company has the right to force the cash exercise of the Warrants if the common stock trades at or above $1.80 per share for at least 20 consecutive trading days.Both the Notes and the Warrants contain customary anti-dilution provisions in the event of any stock split, reverse stock split, reclassification or recapitalization of the Company.In connection with the August 8, 2007 financing, the full amount of the Notes were automatically converted into an aggregate of 35,392,003 shares of common stock at a conversion price of $0.225 per share. NOTE 4. RELATED PARTY TRANSACTIONS Options granted to current directors.
